Title: From John Quincy Adams to Catherine Nuth Johnson, 18 August 1807
From: Adams, John Quincy
To: Johnson, Catherine Nuth



My dear Madam
Boston 18. August 1807. Quarter past nine O’Clock in the Morning.

I take the first moment of self-possession that I have to inform you that my dear wife at half-past eight this morning presented me a third son.—The labour which commenced about 2 O’Clock this morning was extremely severe, and the child and mother both suffered so much in the birth as to give us great concern—We had at first little hopes of the child’s life; but it is now and Mrs: Adams also as well and better than we could have expected.—I hope in the course of a few days that she herself will give you a favourable account of both; and in the mean time with our affectionate regards to Mrs: Hellen, Mrs: Boyd and the families remain, Dear Madam, ever truly your’s,

John Quincy Adams